Citation Nr: 1632898	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right femoral neck stress fracture, postoperative percutaneous pinning, right hip with posttraumatic arthritis.
 
2.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.
 
3.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014 and October 2015, the Board remanded the case to the RO for additional development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board previously remanded the Veteran's claims in August 2014 and October 2015.  The Veteran has requested a videoconference hearing before the Board.  The Veteran did not report for the first hearing scheduled in June 2012.  Shortly after the Board issued its August 2014 remand, the Veteran through her service representative, advised the RO that she had a scheduling conflict for the first hearing.  Accordingly, the RO notified the Veteran her videoconference hearing had been rescheduled for October 2014.  Before the hearing, the Veteran notified VA in writing of the need to reschedule the hearing because her manager had back surgery and the Veteran had the responsibility of leading her team in the manager's absence.  The Veteran did not report for the October 2014 hearing.  The Board remanded the Veteran's claims in October 2015 to afford the Veteran the opportunity for a videoconference hearing.  

The RO scheduled the hearing in November 2015.  The Veteran did not report for this hearing but contacted the RO by phone.  She explained that she could not make the hearing because of her work schedule being very demanding, especially at the end of the year.  Documentation in the file indicates the Veteran works as a customer service representative.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

A hearing may be rescheduled by the Veteran or her representative in writing within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. §§ 20.702(c)(1).  Thereafter, an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. §§ 20.702(c)(2).  

The Board finds that the Veteran has again demonstrated good cause for postponement of her hearing and should be afforded one more opportunity to have her hearing.  In each instance, the Veteran has made her request almost contemporaneously with each scheduled hearing date but, as noted, her work schedule may be a factor in the timing.  Further, matters such as a manager's absence or the time of the year are matters beyond the Veteran's control.  The Board advises the Veteran, however, that a hearing cannot be postponed indefinitely and this remand is intended to be the final opportunity to afford the Veteran her hearing.  In return, the RO should contact the Veteran and arrange for a videoconference hearing that accommodates her work schedule.  Any attempts to accommodate the Veteran's Board hearing request should be documented in the record.



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and schedule a videoconference hearing that accommodates the Veteran's work schedule.  All attempts to accommodate the Veteran's Board hearing request should be documented in the record.

2.  Thereafter, schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via video conference at the earliest opportunity possible and, if feasible, that does not conflict with the Veteran's work schedule.  38 U.S.C.A. § 7107 (West 2002).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




